DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuan et al. (US 8,159,563) in view of Parto (US 10,193,442 – IDS).
Claim 27; Tuan et al. disclose an electronic device comprising: a semiconductor die (e.g. 204/206); an interposer (e.g. 202) coupled to the semiconductor die (204/206); and-2-Application No.: 16/706,563 Tuan et al. disclose power ports (212, 214); wherein the interposer connects the power ports to the die and configured to deliver power to the semiconductor die.
However, Tuan et al. do not expressly disclose Filing Date:December 6, 2019a plurality of chip embedded power converter that are coupled in parallel.
Parto teaches chip embedded parallel coupled power converters offer improved performance with reduced footprint, better transient performance, lower ripples and reduced parasitic effects thereby achieving higher switching speeds and higher efficiency.
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Tuan et al. to include powering the die with a plurality of chip embedded power converter that are coupled in parallel in order to provide improved performance with reduced footprint, better transient performance, lower ripples and reduced parasitic effects thereby achieving higher switching speeds and higher efficiency as taught by Parto.

Claim 29; chip-embedded power converters can have circuitry that is embedded in a printed circuit board (PCB), and wherein the PCB can be mounted onto an interposer.
Claim 30; Parto teach the plurality of power converters comprises: a plurality of power switches; and an inductor coupled to the plurality of power switches (e.g. see fig. 1 of Parto).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Tuan et al. to include a plurality of power switches; and an inductor coupled to the plurality of power switches to convert the input voltage to a useable voltage for the load.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0075541 Sturcken et al. disclose a processor module with integrated power converters; US 6,346,743 Figueroa et al. disclose embedded assembly in a package.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY L LAXTON/           Primary Examiner, Art Unit 2896                               11/20/2021